exhibit 10.2

 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

This FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”), dated as of
July 27, 2020 (the “Effective Date”), is made and entered into by and among Hays
Companies, Inc., a Florida corporation, f/k/a BBHG, Inc. (“Buyer”); Brown &
Brown, Inc., a Florida corporation (“Parent”); The HG Group, Inc., a Minnesota
corporation, f/k/a The Hays Group, Inc. (“THG”); The HG Group of Wisconsin, LLC,
a Minnesota limited liability company, f/k/a The Hays Group Of Wisconsin, LLC
(“THGW”); The HG Benefits Group, LLC, a Minnesota limited liability company,
f/k/ The Hays Benefits Group, LLC (“THBG”); PlanIT, LLC, a Minnesota limited
liability company (“PlanIT”), The HG Benefits Group of Wisconsin, LLC, a
Minnesota limited liability company, f/k/a The Hays Benefits Group of Wisconsin,
LLC (“THBGW”); The HG Group of Illinois, LLC, a Minnesota limited liability
company, f/k/a The Hays Group of Illinois, LLC (“THGI”); and Claims Management
of Missouri, LLC, a Missouri limited liability company (“CMM,”  and together
with THG, THGW, THBG, PlanIT, THBGW and THGI, each a “Seller” and collectively,
the “Sellers”); and THG, as the Sellers’ Representative (the “Sellers’
Representative”). Buyer and each Seller are each a “Party” and collectively the
“Parties”.

Recitals

The Parties have agreed to execute this Amendment to reflect an amendment to
that certain Asset Purchase Agreement, dated as of October 22, 2018 (the
“Purchase Agreement”), by and among the Parties hereto.  All capitalized terms
that appear in this Amendment and are not defined herein shall have the meanings
ascribed thereto in the Purchase Agreement.  

Agreements

The Parties, intending to be legally bound, agree as follows:

1.Amendments to Purchase Agreement.  Notwithstanding any provision of the
Purchase Agreement to the contrary, the Purchase Agreement is hereby amended as
follows:

1.1Based on the financial performance of the Earn-Out Locations from the period
from January 1, 2019, through June 30, 2020, Buyer has determined that the
Earn-Out Locations have achieved sufficient average annual EBITDA that the
calculated Earn-Out Payment will exceed the maximum Earn-Out Payment amount of
$25,000,000.

1.2Based on Buyer’s determination, the Parties have agreed that (i) the Sellers
will be deemed to have achieved the maximum Earn-Out Payment of $25,000,000 as
of the date of this Amendment, and (ii) the operational covenants of Buyer set
forth in Section 5.10 of the Purchase Agreement are hereby terminated.

1.3The Earn-Out Payment of $25,000,000 shall be paid in accordance Section
1.4(d)(iii) of the Purchase Agreement in the first quarter of calendar year
2022.

2.Ratification.  Except as expressly modified by Section 1 above, the Purchase
Agreement is hereby ratified and confirmed and remains in full force and effect.

3.Counterparts.  The Parties may execute this Amendment in any number of
duplicate originals, each of which constitutes an original, and all of which,
collectively, constitute only one agreement or document (as the case may be), it
being understood that all Parties need not sign the same counterpart.  Delivery
of an executed counterpart signature page by facsimile or e-mail transmission is
as effective as executing and delivering this Amendment in the presence of the
other Parties.  

Signature Page to Non-Competition, Non-Solicitation and Confidentiality
Agreement

--------------------------------------------------------------------------------

 

 

 

[Signature Page Follows]

 

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Asset Purchase Agreement as of the day and year first written above.

BUYER:

 

 

 

 

HAYS COMPANIES, INC.

 

By: /s/ J. Scott Penny

 

Name: J. Scott Penny

 

Title: Vice President

 

 

 

 

PARENT:

 

 

 

 

BROWN & BROWN, INC.

 

By: /s/ J. Scott Penny

 

Name: J. Scott Penny

 

Title: Executive Vice President and Chief Acquisitions Officer

 

 

SELLERS:

 

 

 

 

THE HG GROUP, INC.

 

By: /s/ Stephen Lerum

 

Name: Stephen Lerum

 

Title: Chief Financial Officer

 

 

 

THE HG GROUP OF WISCONSIN, LLC

 

By: /s/ Stephen Lerum

 

Name: Stephen Lerum

 

Title: Chief Financial Manager

 

 

 

THE HG BENEFITS GROUP, LLC.

 

By: /s/ Stephen Lerum

 

Name: Stephen Lerum

 

Title: Chief Financial Manager

 

 

 

PlanIT, LLC

 

By: /s/ Stephen Lerum

 

Name: Stephen Lerum

 

Title: Chief Financial Manager

 

 

 

THE HG BENEFITS GROUP OF WISCONSIN, LLC

 

By: /s/ Stephen Lerum

 

Name: Stephen Lerum

 

Title: Chief Financial Manager

 

 

 

CLAIMS MANAGEMENT OF MISSOURI, LLC

 

By: /s/ Stephen Lerum

 

Name: Stephen Lerum

 

Title: Chief Financial Manager

Signature Page to Amendment

 

--------------------------------------------------------------------------------

 

 

 

 

 

THE HG GROUP OF ILLINOIS, LLC

 

By: /s/ Stephen Lerum

 

Name: Stephen Lerum

 

Title: Chief Financial Manager

 

 

 

 

SELLERS’ REPRESENTATIVE:

 

 

 

 

THE HG GROUP, INC.

 

By: /s/ James C. Hays

 

Name: James C. Hays

 

Title: Chairman and CEO

 

 

 

 

 

Signature Page to Amendment

 